[Cite as State v. Ferguson, 2017-Ohio-556.]


                            IN THE COURT OF APPEALS OF OHIO

                                TENTH APPELLATE DISTRICT

State of Ohio,                               :

                 Plaintiff-Appellee,         :
                                                                      No. 16AP-307
v.                                           :                    (C.P.C. No. 12CR-2698)

Theo Ferguson,                               :             (ACCELERATED CALENDAR)

                 Defendant-Appellant.        :



                             MEMORANDUM DECISION

                                 Rendered on February 16, 2017


                 Ron O'Brien, Prosecuting Attorney, and Valerie Swanson, for
                 appellant.

                 Theo Ferguson, pro se.

                        ON APPLICATION FOR RECONSIDERATION

KLATT, J.

       {¶ 1} Defendant-appellant, Theo Ferguson, filed a timely pro se application for
reconsideration pursuant to App.R. 26(B), asking this court to reconsider its decision
rendered on December 30, 2016. State v. Ferguson, 10th Dist. No. 16AP-307, 2016-Ohio-
8537. Plaintiff-appellee, the State of Ohio, filed a memorandum in opposition. For the
following reasons, we deny appellant's application.
       {¶ 2} When presented with an application for reconsideration, an appellate court
must determine whether the application calls to the court's attention an obvious error in
its decision or raises an issue for consideration that was either not considered at all or was
not fully considered by the court when it should have been. State v. Wade, 10th Dist. No.
06AP-644, 2008-Ohio-1797, ¶ 2; Columbus v. Hodge, 37 Ohio App. 3d 68, 69 (10th Dist.
1987). " 'An application for reconsideration is not designed for use in instances where a
party simply disagrees with the conclusions reached and the logic used by an appellate
                                                                                            2
No. 16AP-307
court.' " Columbus v. Dials, 10th Dist. No. 04AP-1099, 2006-Ohio-227, ¶ 3, quoting State
v. Owens, 112 Ohio App. 3d 334, 336 (11th Dist.1996). "App.R. 26 provides a mechanism
by which a party may prevent miscarriages of justice that could arise when an appellate
court makes an obvious error or renders an unsupportable decision under the law."
Owens at 336.
       {¶ 3} In this court's decision, we concluded that the trial court did not err by
denying appellant's motion to withdraw guilty plea.            As relevant here, we rejected
appellant's argument that his speedy trial rights were violated because his argument did
not take into account the dismissal of the initial complaint in the municipal court, an act
that tolls the speedy trial clock. Ferguson at ¶ 14.
       {¶ 4} Appellant argues that this court committed an obvious error in our speedy
trial analysis by stating that he was indicted in the common pleas court in February 2013
when, in fact, he was indicted in May 2012. He then argues that the May 2012 date is
when the speedy trial clock should start again. We reject his arguments. First, we did not
state that he was indicted in February 2013.           That was the date of his arrest and
arraignment. Id. at ¶ 13. We noted at the beginning of the decision that he was indicted
in the common pleas court in 2012. Id. at ¶ 2. Second, after a dismissal and re-
indictment, the speedy-trial clock re-starts upon arrest, not the date of the subsequent
indictment as appellant again argues. State v. Broughton, 62 Ohio St. 3d 253 (1991),
paragraph two of the syllabus. We did not commit an obvious error that would render our
decision unsupportable. Accordingly, we deny appellant's application for reconsideration.
                                                       Application for reconsideration denied.

                          TYACK, P.J., and HORTON, J., concur.